DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art does not teach and/or suggest to “estimate motion parameters of a second section of the k-space using the estimated intermediate image. combine data from the first section of the k-space with data from the second section of the k-space according to the estimated motion parameters” in combination with the other limitations set forth in claim 1.
Regarding independent claim 9, the prior art does not teach and/or suggest “estimating, by the processing circuitry. motion parameters of a second section of the k-space using the estimated intermediate image: combining. by the processing circuitry, data from the first section of the k-space with data from the second section of the k-space according to the estimated motion parameters: and reconstructing, by the processing circuitry” in combination with the other limitations set forth in claim 9.
Regarding independent claim 16, the prior art does not teach and/or suggest “estimating motion parameters of a second section of the k-space using the estimated intermediate image: combining data from the first section of the k-space with data from the second section of the k-space according to the estimated motion parameters” in combination with the other limitations set forth in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Splitthoff, et al. (US 2020/0341101) teaches estimating motion parameters.
Chen, et al. (US 2016/0003928) teaches identifying an image with a minimal motion related artifact. 
Spincemaille, et al. (US 2007/0287907) teaches acquiring k-space data only during a period of minimal motion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
July 26, 2022